Citation Nr: 1030900	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU) prior to January 1, 2004. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to June 1960.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Veteran and his wife testified at a 
Board hearing in July 2008, and a transcript of the hearing has 
been associated with the claims file.

This case was previously before the Board in September 2008, at 
which point these issues were remanded for further development.  
At that time, the Veteran was seeking a TDIU for the period prior 
to November 23, 2004.  Although the Veteran was granted a TDIU 
effective as of January 1, 2004, upon remand, this was not a full 
grant of the benefit sought on appeal.  AB v. Brown, 6 Vet. App. 
35 (1993).  Therefore, the issue with respect to a TDIU is as 
stated above.  The Board notes that entitlement to service 
connection for a right knee disability was also remanded 
previously.  However, as service connection was granted for a 
right knee disability upon remand, which is a full grant of the 
benefit sought on appeal, that issue is no longer before the 
Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 
1997).   Neither the Veteran nor his representative submitted a 
jurisdiction-conferring notice of disagreement as to the down-
stream elements of effective date or compensation level within 
the applicable time period.  Thus, those issues are not currently 
in appellate status.  Id.

As discussed below, the Board finds that the remand instructions 
have been substantially complied with and, therefore, a further 
remand is not required under Stegall v. West, 11 Vet. App. 268 
(1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The service 
connection claim for a left knee disability is now ready for a 
decision on the merits.  However, the Board finds that further 
development is necessary as to the issue of entitlement to a TDIU 
prior to January 1, 2004.  

Accordingly, the issue of entitlement to a TDIU prior to January 
1, 2004, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
further action is required on his part.


FINDINGS OF FACT

1.  The Veteran currently has left knee degenerative joint 
disease (arthritis).  

2.   The weight of the evidence reflects that the Veteran's 
current left knee disability was not incurred or aggravated by 
any incident, injury, or disease during service, and such 
disability did not manifest to a compensable degree within one 
year after separation from service.

3.  The weight of the evidence reflects that the Veteran's 
current left knee disability was not caused or aggravated by any 
service-connected disabilities, to include of the hips and low 
back or the right knee.  


CONCLUSION OF LAW

A left knee disability was not incurred or aggravated during 
service, it may not be presumed to have been incurred in or 
aggravated by such service, and it was not proximately caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in a March 2001 letter, 
prior to the initial unfavorable rating decision, of the 
responsibilities of the Veteran and VA in obtaining evidence and 
information in support of his claim.  In a December 2008 letter, 
the Veteran was further advised of the evidence and information 
necessary to substantiate his service connection claim, including 
on a presumptive basis, as well as of the evidence and 
information necessary to establish a disability rating and an 
effective date, in accordance with Dingess/Hartman.  The timing 
defect as to such notice was cured by the subsequent 
readjudication of the claim in a March 2010 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006).  

The Board notes that the Veteran was not notified prior to the 
adjudication of his claim of the elements to establish service 
connection on a secondary basis, i.e., that his current condition 
was proximately caused or aggravated by a service-connected 
disability.  However, the Veteran was advised of such elements in 
a June 2001 statement of the case, and neither the Veteran nor 
his representative have argued that he was prejudiced by any 
defect in the notice he was provided.  Moreover, the record 
establishes that the Veteran had actual knowledge of the elements 
to substantiate his claim, as he has submitted medical evidence 
purporting to establish that his left knee disability was 
aggravated by his service-connected low back disability.  
Therefore, the Board finds that the essential fairness of the 
adjudication was not affected by any defects in the notice 
provided, and no further notice is needed.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1705-06 (2009) (determinations 
concerning harmless error should be made on a case-by-case basis, 
and the claimant has the burden of showing prejudice); Sanders v. 
Nicholson, 487 F.3d 881, 889 (2007) (setting forth factors for 
determining whether a VCAA notice error affected the essential 
fairness of the adjudication; reversed on other grounds by 
Shinseki, supra); Vazquez-Flores v. Peake, 22 Vet. App. 37, 46-48 
(2008) (same; reversed on other grounds by Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009)). 

With respect to the duty to assist, the Veteran's service 
treatment records and identified, available post-service VA and 
private treatment records, as well as records from the Social 
Security Administration (SSA), have been obtained and considered.  
Although the Veteran reported further treatment for his left knee 
disability shortly after service, he also stated that he attempted 
to obtain such records but they have been destroyed.  See, e.g., 
November 2007 DRO hearing transcript.  Moreover, in a December 
2008 letter, the Veteran was specifically requested to identify 
any VA or private records that he would like VA to obtain in 
support of his claim, and he did not identify any further records.  

Additionally, the Veteran was provided with VA examinations in 
April 1998 and May 2009 pertaining to his left knee disability.  
In compliance with the prior Board remand, the May 2009 VA 
examiner identified the Veteran's current left knee disability, 
and expressed an opinion as to whether such disability was 
incurred or aggravated during service, or was caused or aggravated 
by any of the Veteran's service-connected disabilities.  The 
examiner reviewed the entire claims file, discussed relevant lay 
and medical evidence, and provided a rationale for his opinions.  
Further, neither the Veteran nor his representative have argued 
that such examination is inadequate for adjudication purposes.

For the foregoing reasons, the Board finds that the prior remand 
instructives have been substantially complied with.  See Dyment, 
13 Vet. App. at 146-47.  In the circumstances of this case, a 
further remand as to the left knee disability would serve no 
useful purpose, as it would unnecessarily impose additional 
burdens on VA with no benefit to the Veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  VA has satisfied its duties to inform and 
assist the Veteran at every stage in this case, at least insofar 
as any errors committed were not harmful to the essential 
fairness of the proceedings.  As such, the Veteran will not be 
prejudiced by a decision on the merits of his claim.

II.  Analysis

The Veteran asserts that his current left knee arthritis is the 
result of a left knee injury when he fell three stories from a 
window ledge during service in August 1958.  Alternatively, he 
contends that his current left knee arthritis was caused or 
aggravated by his service-connected disability affecting the low 
back and hips.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

For veterans who have 90 days or more of active service during a 
period of war or after December 31, 1946, certain chronic 
diseases, including arthritis, will be presumed to have been 
incurred in or aggravated by service if they manifest to a degree 
of 10 percent within one year after separation from service, even 
if there is no evidence of such disease during service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Further, if 
a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), subsequent 
manifestations of the same disease at any later date, however 
remote, will be service connected, unless clearly attributable to 
intercurrent causes.  However, where a condition is noted during 
service (or within the applicable presumptive period) but is not 
chronic, service connection may be granted only where there is 
evidence of continuity of symptomatology after separation from 
service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus 
element may be established based on medical or lay evidence where 
there is competent evidence of continuity of symptomatology.  
Barr, 21 Vet. App. at 307.

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  When service connection is thus 
established for a secondary condition, such condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  To establish service connection on a secondary basis, 
the evidence must show that a currently diagnosed disability was 
either proximately caused or aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en 
banc).  The Board notes that the provisions of 38 C.F.R. § 3.310 
were amended effective October 10, 2006.  Under the current 
version, service connection may not be awarded based on 
aggravation of a nonservice-connected disability unless a pre-
aggravation baseline level of disability has been established to 
allow a comparison to the current level of disability.  See 38 
C.F.R. § 3.310(b) (2009).  However, such amendment amounts to a 
substantive change to the manner in which 38 C.F.R. § 3.310 has 
been applied by VA in Allen-type cases since 1995.  Therefore, as 
the Veteran's claim was received in January 1998, the prior 
version of 38 C.F.R. § 3.310 will be applied, which does not 
require a baseline level of disability to be established, as such 
version is more favorable to the Veteran.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Here, the medical evidence of record confirms a current diagnosis 
of left knee arthritis.  See, e.g., May 2009 VA examination 
report.  With respect to direct or presumptive service 
connection, the Veteran claims to have had left knee pain since 
falling from a third-story window during service in August 1958.  
He concedes that his service treatment records do not reflect any 
injuries to the knees, but he states that those were the least of 
his problems at the time.  The Veteran further states that he 
received treatment shortly after service from Dr. H for pain 
including in both legs, but such records have been destroyed.  He 
reports that he had problems with both knees for many years but 
that he only sought treatment from Dr. S.R.C. when he could no 
longer stand it.  See, e.g., April 1998 VA examination report, 
July 1999 notice of disagreement, March 2001 statement, May 2010 
statement.  

In support of his claim, the Veteran has submitted lay statements 
from a long-time friend and his wife dated in October 1999 and 
August 2001, respectively.  Such statements generally indicate 
that the Veteran has had pain since service, although no knee 
pain is specified for that period, and that he had leg or knee 
pain in the years around the time of such statements.  

The Veteran is competent to testify that he injured his left knee 
during the August 1958 fall during service, as such issue is 
factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Further, he is competent to testify as to continuity of 
observable left knee symptoms such as pain after an in-service 
injury, as well as treatment for such symptoms after service.  
See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr, 21 Vet. 
App. at 307-08.  Similarly, the Veteran's wife and friend are 
competent to report observing the Veteran's pain.  Id.  However, 
the Board finds the above statements to the effect that the 
Veteran injured his left knee during service and had continued 
left knee symptoms since that time to be not credible, as they 
are inconsistent with other lay and medical evidence of record.  

Specifically, service treatment records dated in August 1958 
reflect that the Veteran landed on his right side when he fell 
from a window during service and sustained fractures to the right 
wrist and the right pelvis.  Further, the Veteran reported this 
accident at his May 1960 separation examination, but he did not 
claim to have injured his left knee during such accident or 
report any left knee symptoms at that time, and no left knee 
disabilities were noted.  Consistent with these records, the 
Veteran has stated numerous times during this appeal that he 
landed on the right side when he fell during service.  
Furthermore, he has described his injuries at the time as 
including an injury to the right knee, but he has not included 
the left knee in any of these descriptions.  See, e.g., VA 
treatment records dated in June 2003 and February 2005, October 
2005 statement, May 2009 VA examination report.

With respect to left knee symptoms after service, the Veteran had 
full and painless range of motion of the left knee at a September 
1971 VA examination.  Further, private treatment records dated 
from March 1989 through August 1994 reflect no complaints or 
treatment for left knee symptoms, although there is frequent 
treatment for the right knee.  Although the Veteran reported 
having a left knee surgery in 1991 or 1992 in his July 1999 
notice of disagreement, there is no medical evidence of a left 
knee surgery at that time.  Additionally, although the Veteran 
has reported filing many claims for industrial compensation from 
the State from 1960 until 1994, he identified such claims as 
being for the back, right knee, and right wrist.  See May 2009 VA 
examination report.  This is consistent with partial records 
pertaining to such claims that were obtained from the State, as 
well as with a statement by the Veteran's wife that he filed 
claims for the back and wrists.  

In addition, the Veteran has repeatedly stated during the course 
of this appeal that he injured his left knee in a March 1994 
motor vehicle accident.  He states that he traumatized or "tore 
up" the whole left side of his body in the 1994 accident, and he 
"tore up" his whole right side in the 1958 in-service accident.  
See, e.g., statements dated in April 2004 and October 2005, May 
2009 VA examination report.  Further, the Veteran reported in his 
1995 claim for SSA disability benefits that he was disabled due 
to his back, hip, wrist, and collar bone, the left side of his 
body, and that he "hurt all over" since March 1994.  The Board 
notes that private treatment records dated in April 1994 reflect 
a left clavicle fracture, left foot pain, multiple rib fractures 
on the left side, and a right knee contusion and pain as a result 
of the March 1994 accident.  The first reference to left knee 
pain is in August 1994, at which point the Veteran was diagnosed 
with a left medial collateral ligament (MCL) tear, although there 
is no indication as to the cause of such injury.  Similarly, a 
January 1995 record indicates that the Veteran had a left knee 
MCL strain with probable meniscal injury sustained in September 
1994.  However, the May 2009 VA examiner recorded that the 
Veteran "vehemently disagreed" with the examiner's statement 
that treatment records reflect that his right knee was injured in 
the 1994 accident and insisted that his left knee was injured at 
that time.  

In support of his claim, the Veteran has submitted a September 
1999 letter from Dr. S.R.C., which indicates that she had treated 
the Veteran for knee and back problems for five years (or since 
1994).  Dr. S.R.C. opined that the Veteran's right knee condition 
was more likely than not related to service.  However, Dr. S.R.C. 
did not indicate whether the Veteran claimed to have any left 
knee symptoms prior to 1994, and she did not state that his left 
knee problems were related to service.  As noted above, treatment 
records dated from 1989 through 1994 reflect no complaints of 
left knee symptoms.  In contrast, based on a review of the entire 
claims file, including lay and medical evidence summarized above, 
the May 2009 VA examiner opined that the Veteran's left knee 
arthritis was not caused by military service, reasoning that left 
knee symptoms did not begin until after the 1994 motor vehicle 
accident.

For the foregoing reasons, the Board finds that the weight of the 
evidence does not establish an in-service injury to the left knee 
or continuing left knee symptoms since service, to include within 
one year following separation from service.  As such, service 
connection for a left knee disability is not warranted on a 
direct or presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

With respect to secondary service connection, the Veteran asserts 
that his left knee disability was caused or aggravated by his 
service-connected back disability.  Similarly, his wife stated in 
August 2001 that the Veteran's knees started hurting him after a 
period of time due to having to walk with a  crooked back when 
his back would go out approximately twice a year.  The Veteran 
and his wife are competent to report observable symptoms of 
increased pain during periods of increased back symptoms.  See 
Layno, 6 Vet. App. at 469-71 (1994).  However, the nature of the 
Veteran's left knee disability is such that they are not 
competent, as lay witnesses, to testify as to the causation of 
such symptoms because these questions require specialized 
knowledge, training, or experience.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  This 
is especially true in this case, as the Veteran has numerous 
nonservice-connected disabilities.  

The Veteran also relies on the September 1999 letter from Dr. 
S.R.C., in which she opined that the Veteran's abnormal spine 
with leg discrepancy is a contributing factor to his degenerative 
changes in both knees.  While Dr. S.R.C. is competent to express 
such opinion, there is no indication that she had the benefit of 
the majority of the Veteran's past service and post-service 
treatment records, and she did not provide a rationale for her 
opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In contrast, the May 2009 VA examiner opined that the Veteran's 
left knee disability was not caused by or aggravated by his 
service-connected disabilities of the right knee, right pelvic 
fracture, spondylolisthesis in the low back, or pain in the low 
back and hips.  As noted above, the examiner opined that the 
Veteran's left knee disability began after the March 1994 motor 
vehicle accident, which the Board finds to be consistent with the 
weight of the evidence of record.  Rather, the examiner indicated 
that the Veteran's current left knee disability is related to his 
obesity and age, as such factors correlate with a higher risk of 
degenerative arthritis in the knees.  The examiner came to such 
conclusion after examining the Veteran and conducting a thorough 
review of the claims file, specifically noting the Veteran's in-
service injuries and his claims of longstanding right knee and 
low back symptoms, as well as left knee symptoms.    

The Board finds that the May 2009 VA examiner's opinion outweighs 
that of Dr. S.R.C., as well as of the Veteran and his wife, to 
the extent that they are competent to testify as to the cause of 
the Veteran's left knee disability.  The VA examiner's opinion is 
informed by his experience as an orthopedic surgeon, is supported 
by a complete rationale, and reflects consideration of lay 
statements as well as prior medical evidence.  As such, the 
weight of the evidence does not establish that the Veteran's low 
back disability was caused or aggravated by his other service-
connected disabilities, including of the hips and low back.  
Therefore, service connection is not warranted on a secondary 
basis.  See 38 C.F.R. § 3.310.

As the preponderance of the evidence is against the Veteran's 
service connection claim for a left knee disability, the benefit 
of the doubt doctrine does not apply and the claim must be denied.  
38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disability is denied.


REMAND

The Veteran argues that he is entitled to a TDIU effective prior 
to January 1, 2004, because he has been unable to work since his 
March 1994 motor vehicle accident.  He asserts that the severity 
of his service-connected disabilities have been essentially the 
same since that time and has prevented him from working in any 
occupation.  

The evidence reflects that the Veteran has not been employed 
since March 1994, and he was granted disability benefits from the 
SSA effective as of March 1994.  The Veteran's claim for a TDIU 
was received on January 29, 1998, and he has been granted service 
connection effective as of that date for disabilities affecting 
the low back and hips, right wrist, and right knee.  As discussed 
above, the Veteran's service connection claim for a left knee 
disability is denied.  Service connection is not in effect for 
any other disabilities.

Where the schedular rating is less than 100 percent, a TDIU may be 
granted where a veteran is unable to secure or follow a 
substantially gainful occupation (unemployable) as a result of 
service-connected disabilities.  Generally, the veteran must meet 
the following schedular percentage criteria to be entitled to a 
TDIU: if there is only one service-connected disability, it must 
be rated at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability rated at 40 
percent or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  However, all veterans who are unemployable by reason of 
service-connected disabilities shall be rated totally disabled.  
Therefore, if these threshold percentage criteria are not met, but 
the evidence establishes that a veteran is unemployable by reason 
of service-connected disabilities alone, then the case must be 
submitted to the Director, Compensation and Pension Service, for 
extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).

As noted above, the Veteran was initially granted a TDIU 
effective as of November 23, 2004, based on a finding that he met 
the threshold percentage criteria as of that date.  During the 
prior remand proceedings, the Veteran was granted service 
connection for a right knee disability, and the RO granted a TDIU 
effective as of January 1, 2004, based on a finding that he met 
the threshold percentage criteria as of that date when 
considering this additional disability.  However, the Board 
observes that the Veteran did not actually meet the threshold 
criteria as of that date.  Although his single disability 
affecting the low back and hips has been rated as 40 percent 
disabling throughout the appeal, his overall combined disability 
rating was 60 percent as of January 1, 2004, less than the 
threshold requirement of 70 percent.  Nevertheless, as the 
Veteran has been granted a TDIU as of January 1, 2004, the only 
issue on appeal is whether a TDIU is warranted prior to that 
date.  In this regard, the evidence of record is insufficient to 
make a determination as to whether he was unemployable for VA 
purposes at any time prior to January 1, 2004.

In determining whether a veteran is unemployable for VA purposes, 
consideration may be given to his or her level of education, 
special training, and previous work experience, but not to age or 
any impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. 
App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  To 
warrant a TDIU, the record must reflect some factor which takes 
the veteran's case outside the norm of his or her service-
connected disabilities.  The sole fact that a veteran is 
unemployed is not enough, as a high rating in itself is a 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 
4.15, 4.16(a)).  However, a veteran need not show 100 percent 
unemployability in order to be entitled to a TDIU.  Roberson v. 
Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Upon remand, the Veteran should be afforded a VA examination with 
a retroactive opinion as to the effects of his service-connected 
disabilities, i.e., of the low back and hips, right wrist, and 
right knee, on his employability prior to January 1, 2004.  
Thereafter, the Veteran's claim should be submitted to the 
Director, Compensation and Pension Service, for extraschedular 
consideration of a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to determine whether he was 
unemployable for VA purposes for the 
period prior to January 1, 2004.  It is 
imperative that the claims file be made 
available to the examiner for review, and 
such review should be noted in the 
examination report.  The examiner should 
provide an opinion concerning the impact 
of the Veteran's service-connected 
disabilities on his ability to work prior 
to January 1, 2004.  To the extent 
possible, the examiner should distinguish 
the degree of impairment related to the 
Veteran's service-connected disabilities 
(low back and hips, right wrist, right 
knee) and any nonservice-connected 
disabilities, including but not limited to 
the left knee, cervical spine, and right 
shoulder.  If the Veteran fails to appear 
for the examination, the examiner should 
offer the requested opinions based on a 
review of the claims file alone.  The 
examiner should provide a complete 
rationale for any opinion offered, which 
should reflect consideration of all lay 
and medical evidence.  If an opinion 
cannot be offered without resorting to 
speculation, the examiner should indicate 
such in the examination report and explain 
why a non-speculative opinion cannot be 
offered.  

2.  Thereafter, the Veteran's claim should 
be submitted to the Director, Compensation 
and Pension Service, for extraschedular 
consideration as to whether service-
connected disabilities precluded him from 
participating in gainful employment for 
which he is qualified for the period prior 
to January 1, 2004.

3.  After completion of the above, and any 
further development that may be indicated 
upon remand, the issue of entitlement to 
TDIU for the period prior to January 1, 
2004, should be readjudicated pursuant to 
38 C.F.R. § 4.16(a), (b).  If the claim 
remains denied, the Veteran and his 
representative should be notified of the 
decision and of his appellate rights.  

No action is required of the Veteran until he is notified by the 
RO/AMC; however, the Veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655.  The Veteran and his representative 
have the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


